DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-12 of U.S. Patent No. 10,984,757 in view of Kurokawa in US 2018/0005566 (hereinafter Kurokawa). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patent claims are commensurate in scope except for the difference on the updating the weight coefficient which is obvious in view of Kurokawa as explained below. In specific:
Instant claim 1 and patent ‘757 claim 1 have the same limitations except the last limitation, where instant claim 1 updates the weight coefficient “by using first image data, the fourth image data, and the neural network”; and instead, patent ‘757 claim 1 updates the weight coefficient “so that output data obtained by input of the first image data to the neural network is close to the fourth image data”.  However, in the same field of endeavor of neural networks used in display devices, Kurokawa’s par. 123 discloses that supervised learning refers to updating all weight coefficients of a neural network on the basis of an output result and a desired result. Therefore, given that in patent ‘757 claim 1, the desired result is “close to the fourth image data”, it would have been obvious to one of ordinary skill in the art in patent ‘757 claim 1 to update the weight coefficient by using the first image data, the fourth image data, and the neural network in order to obtain the predictable result of supervised learning (Kurokawa’s par. 123).
The same argument above applies to instant claim 5 and patent ‘757 claim 9. These claims are directed to a method instead of a system.
The dependent claims map verbatim as follows:
Instant
2
3
4
6
7
8
Patent ‘757
2
3
4
10
11
12



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitations are: “arithmetic portion”, “data generation portion” and “image divider portion” in claims 1-3.  These portions are disclosed as being part of the signal generation portion 30 which is embodied by a semiconductor device or an integrated circuit (See specification par. 43 and Fig. 1) and which performs the steps described in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 would be allowable if a proper Terminal Disclaimer is timely filed to overcome the current Double Patenting rejection, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The prior art fails to disclose ALL limitations as described in claims 1 and 5.  Dependent claims 2-4 and 6-8 are allowed for at least the same reason.
Daniel et al. in US 7,457,458 disclose correcting image data by using captured image data and a neural network (Figs. 1-4b), but Daniels fails to disclose “…generate third image data by obtaining a difference between the first image data and the second image data and to generate fourth image data by adding the first image data and the third image data, and wherein … to update a weight coefficient by using the first image data, the fourth image data, and the neural network” as necessary for claims 1 and 5.  
Harville et al. in US 2007/0291047 is directed to smoothing the seams of an image formed by multiple projectors by using a captured image and image modification using inverse tones (Figs. 1, 6-7) but Harville does not disclose a neural network or “…generate third image data by obtaining a difference between the first image data and the second image data and to generate fourth image data by adding the first image data and the third image data, and wherein … to update a weight coefficient by using the first image data, the fourth image data, and the neural network” as necessary for claims 1 and 5.  
Kimura in US 7,952,651 discloses adding and subtracting of images for image correction (Figs. 46 and cols. 66-67), but these images are not captured with an imaging device, nor are they used in updating a weight coefficient of a neural network as it would be necessary for claim 1 and 5, instead they are used for overdriving a liquid crystal display.
Other art related to correcting images for seams in tiled displays by using a captured image and modifying images are Ishida in US 2013/0147860 (Fig. 3, 5-8) which corrects using a calibration image, Imoto in US 2014/0118558 (Figs. 1, 4-8 and par. 81-87) which corrects using average luminance values through different algorithms, but they fail to disclose ALL limitations as described in claims 1 and 5.
Nor does any other prior art disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621